89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward K. METCALF, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner, Health and Human Services,Defendant-Appellee.
No. 95-35927.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Edward R. Metcalf appeals pro se the district court's dismissal of his complaint against the Commissioner of Social Security challenging the Commissioner's determination that Metcalf was overpaid Social Security disability insurance benefits.   The district court dismissed the complaint on the ground that Metcalf failed to comply with the sixty-day limitation period set forth in 42 U.S.C. § 405(g).   We affirm for the reasons set forth in the magistrate judge's Report and Recommendation filed August 2, 1995, which the district judge adopted in full on September 5, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3